Case:19-02177-MCF13 Doc#:116 Filed:06/14/21 Entered:06/14/21 16:40:31                    Desc: Main
                           Document Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF PUERTO RICO

   IN RE:                                            CASE NO. 19-02177 MCF

   SANDRA MARIA DE FATIMA SEDA                       CHAPTER 13
   BARLETTA

   DEBTOR

              SPECIAL APPEARANCE BY FORMER COUNSEL FOR THE DEBTOR
               AND REQUESTING ORDER TO CLARIFY COURT RECORD

  TO THE HONORABLE MILDRED CABAN FLORES
  UNITED STATES BANKRUPTCY COURT:

         COMES NOW, Noemí Landrau Rivera, former counsel for Debtor, Sandra María de
  Fátima Seda Barletta, and before this Honorable Court most respectfully states and prays:
         1.     Debtor, filed a Chapter 13 petition for relief on April 22, 2019, under the legal
  representation of counsel Noemí Landrau Rivera, to stay the foreclosure of Debtor’s principal
  residence and propose a plan of reorganization. Counsel Landrau represented Debtor until March
  11, 2021 date in which this Honorable Court granted undersigned’s motion to withdraw as legal
  counsel. Docket No. 82 and 85.
         2.     On May 29, 2019, while the Debtor was still represented by undersigned counsel,
  the Debtor filed an “Application for Employment of Real Estate Broker for the Estate Pursuant
  to 11 U.S.C. §327(a) and FRBP 2014” (the “Application”), requesting the employment of real
  estate broker Pedro Betancourt to market Debtor’s property in the captioned case. Docket No.
  12.
         3.     On June 19, 2019 this Honorable Court entered order approving the employment
  of real estate broker, Pedro Betancourt, and entered order which read: “The Court having
  considered the application of the Debtor to employ Pedro Betancourt and declaration in support
  thereof, and it appearing that Pedro Betancourt is a disinterested person and that the employment
  of said Real Estate Broker is in the best interest of this estate, it is hereby ORDERED that the
  Debtor herein is authorized to employ Pedro Betancourt as Real Estate Broker, with
  compensation to be paid in such amounts as may be allowed by the Court upon proper
  application and notice thereof.” (Our emphasis). See docket no. 16.
Case:19-02177-MCF13 Doc#:116 Filed:06/14/21 Entered:06/14/21 16:40:31                       Desc: Main
                           Document Page 2 of 3



         4.      That on June 8, 2021 the undersigned was made aware by counsel for the Chapter
  13 Trustee, that the Application filed at docket no. 12 incorrectly included the signature of the
  Chapter 13 Trustee, Alejandro Oliveras Rivera, who did not sign or authorize the Application for
  the employment of real estate broker. Upon becoming privy to the situation, undersigned counsel
  immediately verified the Court docket and confirmed that the Application appears to be filed by
  this attorney, Noemi Landrau Rivera, but that appearance and the electronic signature in the PDF
  Application filed before the Court appears under the name of Alejandro Oliveras Rivera. This is
  the first time in twenty-three (23) years of practice that such a situation has occurred and it
  appears to have occurred due to an honest mistake and inadvertence of the office staff and
  personnel of the office of undersigned counsel.     Counsel has discussed the situation with the
  Trustee and has agreed to file the present motion in order to clarify that the Application was not
  filed by the Trustee but by Debtor’s counsel at the time, Noemi Landrau Rivera, Esq.
         5.      Former counsel for Debtor, hereby makes this special appearance to clarify the
  record and state that Chapter 13 Trustee, Alejandro Oliveras Rivera, did not file the Application
  at docket no. 12 but that the same was filed by the Debtor, who at that time was represented by
  counsel Noemi Landrau Rivera and that the signature which should have appeared as the
  attorney filing the Application was the electronic signature of Noemí Landrau Rivera USDC PR
  No. 215510.     Although the order granting the Application ultimately authorizes Debtor to
  employ real estate broker, Pedro Betancourt, the undersigned previous counsel of Debtor wishes
  to clarify the record so that it is clear the Trustee Oliveras Rivera was not the movant, nor did he
  file nor sign the pleading at docket 12. Rather the motion was filed by Debtor thru her former
  attorney.
         6.      Former counsel for Debtor further informs this Court and all other parties in
  interest, that as of the time of undersigned counsel’s withdrawal as attorney, Mr. Pedro
  Betancourt was no longer working as a real estate broker on behalf of the Debtor.
         7.      In view of the above stated and in order to clarify the record, former counsel for
  Debtor respectfully requests that an order be entered eliminating from the Application filed at
  docket no. 12 any reference to Chapter 13 Trustee, Alejandro Oliveras Rivera as the movant and
  signee of the Application and entering order noting that the Application was filed by counsel
  Noemí Landrau Rivera, Esq on behalf of Movant and Debtor, Sandra María de Fátima Seda
  Barletta.
Case:19-02177-MCF13 Doc#:116 Filed:06/14/21 Entered:06/14/21 16:40:31                         Desc: Main
                           Document Page 3 of 3



         WHEREFORE, the former counsel for Debtor respectfully requests that this Court grant
  this motion and enter order eliminating from the Application filed at docket no. 12 any reference
  to Chapter 13 Trustee, Alejandro Oliveras Rivera as the movant and signee of the Application
  and entering order noting that the Application was filed by counsel Noemí Landrau Rivera, Esq.
  on behalf of Movant and Debtor, Sandra María de Fátima Seda Barletta.


         RESPECTFULLY SUBMITTED.

         In San Juan, Puerto Rico this 14th day of June, 2021.

                           NOTICE TO ALL PARTIES IN INTEREST

          Within fourteen (14) days after service as evidenced by the certification, and an
  additional 3 days pursuant to F.R.B.P. 9006(f) if you were served by mail, any party against
  whom this paper has been served, or any other party to the action who objects to the relief sought
  herein, shall serve and file an objection or other appropriate response to this paper with the
  Clerk’s office of the U.S. Bankruptcy Court for the District of Puerto Rico. If no objection or
  other response is filed within the time allowed herein, the objection will be deemed unopposed
  and may be granted unless: (1) the requested relief is forbidden by law; (2) the requested relief is
  against public policy; or (3) in the opinion of the court, the interest of justice requires otherwise.
  If you file a timely response, the court may, in its discretion, schedule a hearing

          CERTIFICATE OF SERVICE: I hereby certify that on this same date I electronically
  filed the above document with the Clerk of the Court using the CM/ECF System which sends a
  notification of such filing to all parties in this case registered for receipt of notice by electronic
  mail including the US Trustee at ustregion21.hr.ecf@usdoj.gov; the Chapter 13 Trustee, current
  counsel for the Debtor, Isabel Fullana, counsel for creditor, Luis M. Suarez Lozada and counsel
  for Banco Popular de Puerto Rico, Eduardo Veray, and via regular mail to the Debtor, to 8 Calle
  Tapia, Ocean Park, San Juan, PR 00911.


                                                        LANDRAU RIVERA & ASSOC.
                                                        Former Attorney for Debtor
                                                        PO Box 270219
                                                        San Juan, PR 00927-0219
                                                        Tel. (787) 774-0224

                                                        s/ Noemi Landrau Rivera
                                                        USDC PR No. 225110
                                                        E-mail: nlandrau@landraulaw.com
